DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/EP2019/055363 filed 03/05/2019.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application DE102018203705.1 was received on 08/31/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  4.	Such claim limitation(s) is/are: 
A) “an interference detection unit configured to detect…” in claims 14, 24, and 26;
B) “an interference processing unit configured to elevate…” in claims 14, 24, and 26;	C) “an individual level monitoring module configured to monitor…” in claim 16;
D) “a differential voltage monitoring module configured to monitor…” in claim 16;
E) “a common mode interference monitoring module configured to monitor…” in claim 16;
F) “a band interference monitoring module configured to monitor…” in claim 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
5.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites “monitor[ing] whether one of the individual levels is sufficiently high that a limitation by internal protective diodes due to electrostatic discharge, or a high common mode caused by EMC incoupling, cannot be ruled out.“ The Examiner points out that it is unclear where the bounds of this claim limitation lie, particularly, the terms “sufficiently high”, “high”, and “cannot be ruled out”. Reasonable readings of these terms could result in an invention in which this claim limitation could always be satisfied—a signal level could always be “sufficiently high” that common mode interference “cannot be ruled out”, for example. The claim is therefore indefinite, and rejected.
7.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the word “unusually”. It is unclear to the Examiner what this constitutes, in terms of the differential voltage. The claim is therefore indefinite, and rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claim(s) 14 – 15, 22 – 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US 20150220401 A1)

	Regarding claim 14, Jiang discloses subject matter relating to a bus device. Specifically, Jiang discloses a subscriber station for a serial bus system (ECUs on a serial bus; see paragraph [0020] and Fig. 1), comprising: 
	a communication control device configured to control communication with at least one further subscriber station of the bus system (CAN controller controls transmission of messages to the other ECUs on the bus; see paragraph [0020] and Fig. 1); 
	a transmission/reception device configured to receive a message from a bus of the bus system, the message having been created by the communication control device or by the at least one further subscriber station of the bus system and is being transferred on the bus (CAN controller controls reception of messages from the other ECUs on the bus; see paragraph [0020] and Fig. 1); 
	an interference detection unit configured to detect interference in the context of transfer of the message on the bus (CAN controller determines bus errors occur; see paragraph [0022]; bus errors can be caused by interference; see paragraphs [0009 – 0010] and [0029]) and 
	an interference processing unit configured to evaluate the interference detected by the interference detection unit in terms of nature and magnitude of the interference, and to adapt communication control by the communication control device based on a result of the evaluation of the interference (interference can be external or internal, and CAN controller resets with different speed (i.e. adapts communication control) based on this determination; see paragraphs [0009], [0022], and claim 5).

	Regarding claim 15, Jiang discloses the subject matter of the parent claim(s), as noted above. Jiang further discloses:
	wherein the interference processing unit is configured to distinguish between external and internal interference with the transfer of the message on the bus (errors can be caused by internal or external faults; see paragraphs [0009] and [0022])

	Regarding claim 22, Jiang discloses the subject matter of the parent claim(s), as noted above. Jiang further discloses:
	an error counter that is configured to add up separately, for each subscriber station of the bus system, at least one interference instance that is produced by transmission of the message with the transmission/reception device (each CAN controller has a TEC; see paragraphs [0006] and [0022 – 0023])

	Regarding claim 23, Jiang discloses the subject matter of the parent claim(s), as noted above. Jiang further discloses:
	a reception error counter and a transmission error counter that are incremented or decremented depending on the kind of interference and/or a time of occurrence upon transmission of the message via the bus (CAN controllers have REC and TEC that are incremented based on errors occurring since the last reset; see paragraphs [0006] and [0022]).

	Regarding claim 24, Jiang discloses a bus system (CAN bus system; see paragraph [0020]), comprising: 
	a bus (CAN bus system; see paragraph [0020]); and 
	at least two subscriber stations which are connected to one another via the bus in such a way that they can communicate with one another (ECUs on a serial bus; see paragraph [0020] and Fig. 1), wherein each of the subscriber stations includes: 
		a communication control device configured to control communication with at least one further subscriber station of the bus system (CAN controller controls transmission of messages to the other ECUs on the bus; see paragraph [0020] and Fig. 1); 100957490.1
		7a transmission/reception device configured to receive a message from the bus, the message having been created by the communication control device or by the at least one further subscriber station of the bus system and is being transferred on the bus (CAN controller controls reception of messages from the other ECUs on the bus; see paragraph [0020] and Fig. 1);
		an interference detection unit configured to detect interference in the context of transfer of the message on the bus (CAN controller determines bus errors occur; see paragraph [0022]; bus errors can be caused by interference; see paragraphs [0009 – 0010] and [0029]) and
		an interference processing unit configured to evaluate the interference detected by the interference detection unit in terms of nature and magnitude of the interference, and to adapt communication control by the communication control device based on a result of the evaluation of the interference (interference can be external or internal, and CAN controller resets with different speed (i.e. adapts communication control) based on this determination; see paragraphs [0009], [0022], and claim 5).

	Regarding claim 26, Jiang discloses a method for data transfer in a serial bus system (CAN bus system; see paragraph [0020]), in which at least two subscriber stations are connected to one another via a bus in such a way that they can communicate with one another (ECUs on a serial bus; see paragraph [0020] and Fig. 1), the method comprising the following steps: 
	serially receiving, with a transmission/reception device of one of the subscriber stations, a message from the bus which was created by a communication control device of the subscriber station or of the at least one further subscriber station of the bus system and is being transferred on the bus (CAN controller controls reception of messages from the other ECUs on the bus; see paragraph [0020] and Fig. 1);
	detecting, with an interference detection unit, interference in the context of transfer of the message on the bus (CAN controller determines bus errors occur; see paragraph [0022]; bus errors can be caused by interference; see paragraphs [0009 – 0010] and [0029]) and
	evaluating, with an interference processing unit, the interference detected by the interference detection unit in terms of nature and magnitude of the interference  (interference can be external or internal, and CAN controller resets with different speed (i.e. adapts communication control) based on this determination; see paragraphs [0009], [0022], and claim 5).
	adapting communication control by the communication control device to a result of the evaluation of the interference (interference can be external or internal, and CAN controller resets with different speed (i.e. adapts communication control) based on this determination; see paragraphs [0009], [0022], and claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claim(s) 16, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20150220401 A1) in view of Kirchmeier (US 20160269225 A1)

	Regarding claim 16, Jiang discloses the subject matter of the parent claim(s), as noted above. Jiang does not explicitly disclose the limitations of claim 16. 

	However, Kirchmeier discloses subject matter relating to bus interference detection. Specifically, Kirchmeier discloses wherein the interference detection unit includes: 
	an individual level monitoring module configured to monitor individual levels of differential bus signals (line voltage (i.e. level) is measured in order to determine interference; see paragraph [0021]); and/or 
	a differential voltage monitoring module configured to monitor whether a differential voltage lies outside a predetermined range; and/or 
	a common mode interference monitoring module configured to monitor whether 100957490.1 5an average voltage of the differential bus signals deviates, more quickly than prespecified or for a prespecified time, from a prespecified value; and/or 
	a band interference monitoring module configured to monitor prespecified frequency ranges of the differential bus signals.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Jiang with Kirchmeier by specifying that the interference measurement is performed by measuring line voltage, as in Kirchmeier. One of ordinary skill in the art would have found it obvious to do so, as signals are intended to be within a certain voltage range; being outside of this range is indicative of an error. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 19, Jiang and Kirchmeier teach the subject matter of the parent claim(s), as noted above. The Examiner notes that claim 19 is directed towards further defining a portion of claim 16 (the band interference monitoring module) that is an alternative limitation to the limitation discussed by Jiang and Kirchmeier (the individual level monitoring module); as such, no further prior art needs to be cited.

	Regarding claim 20, Jiang and Kirchmeier teach the subject matter of the parent claim(s), as noted above. Jiang further discloses: 
	wherein the interference processing unit is configured to adapt communication control by the communication control device by way of at least one of the following actions: 
		reporting the interference with the message to at least one of the other subscriber stations in the bus system; and/or 
		forgoing the transmission of lower-priority messages; and/or 100957490.1 
		6transmitting safety-relevant messages redundantly via a further communication channel or with a time offset; and/or 
		adapting at least one bit timing parameter for the message depending on the detected interference (CAN controller resets either immediately or after some time period, based on the interference type; see paragraphs [0009], [0022], and Claim 5; the Examiner understands the broadest reasonable interpretation of “bit timing” to include any parameter relating to when bits are sent; the Examiner further notes that prior to reset, the bus is in a bus off state (i.e. no transmission), and therefore the resetting of the CAN controller will affect when the next bits go out); and/or 
		not increasing a data rate after an arbitration phase for a CAN FD message, even though an error counter has not yet reached the threshold normally necessary therefor; and/or 
		not reducing a maximum amplitude of a differential voltage for an LVCAN message and thus not increasing a data rate, even though an error counter has not yet reached a prespecified threshold therefor.

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20150220401 A1) in view of Kwasnick (US 20190047580 A1)

	Regarding claim 21, Jiang discloses the subject matter of the parent claim(s), as noted above. Jiang further discloses:
	wherein the interference processing unit is configured to report the interference with a message at least to a sensor that is connected to the subscriber station (CAN controller reports bus off condition; see paragraph [0027]; bus off can be caused by interference; see paragraph [0009]).
	Jiang does not explicitly disclose that the report is to a sensor connected to the station.

	Kwasnick discloses subject matter relating to CAN bus communication and error detection. Specifically, Kwasnick discloses reporting an error to a system containing sensors (see paragraph [0027] and Fig. 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Jiang with Kwasnick by reporting the interference to a sensor. One of ordinary skill in the art would have found it obvious to do so, as the sensor could be used to further determine a source of the interference, for example. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Hehemann - US 20170063571 A1 – Interference detection in a bus system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464